                Case 21-10693-BLS          Doc 20   Filed 05/15/21    Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In Re:                                         )
                                               ) Chapter 13
Mary L. Saienni,                               )
                                               ) Case No. 21-10693-BLS
                Debtor.                        )

                       DELAWARE DIVISION OF REVENUE
                OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN

         The Delaware Division of Revenue (the “DOR”), by and through its undersigned counsel,

hereby objects to confirmation of the Debtor’s Chapter 13 Plan (the “Plan”) and, in support

thereof, respectfully states as follows:

         1.     The Debtor failed to file Delaware state tax returns for 2017, 2018, 2019, and

2020 (the “Returns”) as required by 11 U.S.C. § 1308(a). The Plan cannot be confirmed until the

Debtor files the Returns. See 11 U.S.C. § 1325(a)(9).


         WHEREFORE, the DOR respectfully requests that the Court deny confirmation of the

Plan until the Debtor files the required Returns or affidavits of tax-exemption for the above-

referenced tax years.


Dated: May 15, 2021
Wilmington, Delaware
                                              STATE OF DELAWARE
                                              DEPARTMENT OF JUSTICE

                                               /s/ Edward J. Kosmowski
                                              Edward J. Kosmowski (No. 3849)
                                              Deputy Attorney General
                                              820 North French Street, 8th Floor
                                              Wilmington, Delaware 19801
                                              (302) 577-5442

                                              Counsel for the Delaware Division of Revenue
               Case 21-10693-BLS       Doc 20    Filed 05/15/21    Page 2 of 2




                               CERTIFICATE OF SERVICE


       I, Edward J. Kosmowski, hereby certify that on May 15, 2021 a copy of the foregoing

was served electronically via the Court’s CM/ECF filing system upon those registered to receive

electronic service.



                                            /s/ Edward J. Kosmowski
                                           Edward J. Kosmowski (No. 3849)
